DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 9 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, inter alia, a polarization recycling structure, comprising: a first spatially varying polarizer that is configured to receive incident light from a light source, the first spatially varying polarizer forming a lens array comprising a plurality of lens elements that each focus light of a first polarization state, the first spatially varying polarizer further configured to pass incident light having a second polarization state orthogonal to the first polarization state without such light being focused by the lens elements of the lens array; and a second spatially varying polarizer spaced apart from the first spatially varying polarizer and positioned to receive light from the first spatially varying polarizer, the second spatially varying polarizer comprising an array of linear polarizer regions configured to pass light having the first polarization state, each of the linear polarizer regions in the array being sized and dimensioned to receive focused light of the first polarization state from a respective one of the lens elements of the lens array of the first spatially varying polarizer, the second spatially varying polarizer further comprising a polarization transformation region that surrounds the linear polarizer regions and transforms light having the second polarization state into light having the first polarization state.
Claim 9 recites, inter alia, a display, comprising: a light source; a polarization recycling structure comprising: a first spatially varying polarizer that is configured to receive incident light from the light source, the first spatially varying polarizer forming a lens array comprising a plurality of lens elements that each focus light of a first polarization state, the first spatially varying polarizer further configured to pass incident light having a second polarization state orthogonal to the first polarization state without such light being focused by the lens elements of the lens array; and a second spatially varying polarizer spaced apart from the first spatially varying polarizer and positioned to receive light from the first spatially varying polarizer, the second spatially varying polarizer comprising an array of linear polarizer regions configured to pass light having the first polarization state, each of the linear polarizer regions in the array being sized and dimensioned to receive focused light of the first polarization state from a respective one of the lens elements of the lens array of the first spatially varying polarizer, the second spatially varying polarizer further comprising a polarization transformation region that surrounds the linear polarizer regions and transforms light having the second polarization state into light having the first polarization state; and a non-emissive display assembly positioned to receive light of the first polarization state from the second spatially varying polarizer.
Claim 20 recites, inter alia, a polarization recycling structure, comprising: a first multi-twist retarder that forms a lens array comprising a plurality of lens elements, each of the lens elements focuses light of a first polarization state and passes light of a second polarization state orthogonal to the first polarization state without focusing such light; and a second multi-twist retarder positioned at a focal plane of the lens elements of the lens array of the first multi-twist retarder, the second multi-twist retarder comprising an array of linear polarizer regions configured to pass light having the first polarization state, each of the linear polarizer regions in the array being sized and dimensioned to receive focused light of the first polarization state from a respective one of the lens elements of the lens array of the first multi-twist retarder, the second multi-twist retarder further comprising a polarization transformation region that surrounds the linear polarizer regions and transforms light having the second polarization state into light having the first polarization state.
Smithwick et al. (US 2019/0179149) discloses a polarization recycling structure (see fig. 21, for instance), comprising: a first polarizer (2312, [0393]) that is configured to receive incident light from a light source (2305), a first polarizer forming a lens array (in combination with elements 2210, 2212, 2214) comprising a plurality of lens elements that each focus light of a first polarization state and a second polarizer (2335), the first polarizer further configured to pass incident light having a second polarization state orthogonal to the first polarization state without such light being focused by the lens elements of the lens array ([0399]).
Hruska et al. (US 2011/0032483) discloses a polarization recycling structure (see fig. 6B, for instance), the first polarizer is a first spatially varying polarizer (650, [0074]), the first spatially varying polarizer further configured to pass incident light having a second polarization state orthogonal to the first polarization state ([0054]). 
However, neither Smithwick nor Hruska expressly discloses a second spatially varying polarizer spaced apart from the first spatially varying polarizer and positioned to receive light from the first spatially varying polarizer, the second spatially varying polarizer comprising an array of linear polarizer regions configured to pass light having the first polarization state, each of the linear polarizer regions in the array being sized and dimensioned to receive focused light of the first polarization state from a respective one of the lens elements of the lens array of the first spatially varying polarizer, the second spatially varying polarizer further comprising a polarization transformation region that surrounds the linear polarizer regions and transforms light having the second polarization state into light having the first polarization state; or a first multi-twist retarder that forms a lens array comprising a plurality of lens elements, and a second multi-twist retarder positioned at a focal plane of the lens elements of the lens array of the first multi-twist retarder, nor would it have been obvious to do so in combination.
Claims 2-8 and 10-19 are allowed by virtue of dependency from claims 1 and 9, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        5/21/2022